ROBINSON, J.
1. Section 614-87a, General Code, confers upon the Public Utilities Commission, after a public hearing, a discretion to grant or withhold consent to the transfer of a certificate of convenience and necessity to operate a motor transportation line; hut the consent of such Commission to a transfer of such a certificate to a purchaser who does not possess the qualifications essential to the recipient of an original certificate of convenience and necessity is an abuse of discretion.
2. The recipient of a certificate of convenience and necesisty to operate a motor transportation line over portions of the public highways does not thereby acquire any property right in such highways, and the acquisition of such certificate does not add to his capital assets.
3. A certificate of convenience and necessity to operate a motor transportation line over a portion of the public highways is neither property nor a business, and good will does not attach thereto; nor does operation over the public highway under such certificate entitle the holder thereof to credit his capital assets with any sum either for good will' or going concern.
4. An order of the Public Utilities Commission consenting to the transfer of a certificate of convenience and necessity to a purchaser who is wholly insolvent is unreasonable and unlawful.
5. When it is made to appear that an applicant for the consent of the Public Utilities Commission to a transfer to him of a certificate of convenience and necessity must,. to make a showing of solvency, include as capital assets a sum paid for good will or going concern, it is the duty of the Public Utilities Commission, in* the interest of the public convenience 'and necessity, to withhold its consent to such transfer.
6. An application to amend the tariff and schedule of one or each of two certified motor transportation routes, authorized to be operated as separate routes, so as to convert the service of such routes from local service between their respective termini to a through service between the outside termini of the two routes, is in effect an application for a new route, and must be made under Section 614-91, General Code, and publication must be made and notices served as provided in that section; and before an order can issue, granting such service, the Public Utilities Commission must find that the public convenience and necessity require it.
Orders reversed.
Marshall, CJ., Day, Allen, Kinkade, Jones and Matthias, JJ., concur.